DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 1–8 and 13–20 in the reply filed on Apr. 09, 2021 is acknowledged.
Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  
The phrase “course contaminants” should be “coarse contaminants.”
Additionally, Claim 20 is objected to because the phrase “according” should be “according to.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 13–20
Claim 4 recites:
“4. A filter according to claim 1, wherein the output port is configured to connect to a vehicle component.” Emphasis added

The term "the output port” lacks antecedent basis as it is not recited in claim 1. It is unclear if the “output port” of claim 4 is the same as “outlet port” of claim 1.
For the purpose of examination, claim 4 is interpreted as:
“4. A filter according to claim 1, wherein the outlet port is configured to connect to a vehicle component.”

Claim 8 recites:
“8. A filter according to claim 1, wherein the filter cap, the spindle, and the filter body direct flow of the inlet fluid, wherein fine contaminants in the inlet fluid adhere to the filter element and coarse contaminants drop into at least one contaminant collection chamber in the filter body.” Emphasis added

The term "fine" and “coarse” in claim 8 are relative terms which render the claim indefinite.  The term "fine" and “coarse” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, claim 8 is interpreted as:
“8. A filter according to claim 1, wherein the filter cap, the spindle, and the filter body direct flow of the inlet fluid, wherein  contaminants in the inlet fluid adhere to the filter element and  contaminants drop into at least one contaminant collection chamber in the filter body.”

Claim 20
Claim 13 recites:
“13. A filter comprising:
a filter body comprising an output port for providing output fluid;
a filter cap, the filter cap comprising a filter cap inlet port for receiving inlet fluid and being configured to attach to the filter body, a filter element enclosed by the filter body and the filter cap and disposed between the filter cap input port and the output port for filtering the inlet fluid to provide the output fluid; and
a splash cap, the splash cap including a body portion defining a receptacle for receiving the filter cap inlet port, the splash cap further comprising at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap, the splash cap being configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port.” Emphasis added

The term "the filter cap input port” lacks antecedent basis as it is not recited in claim 13. It is unclear if the “filter cap inlet port” is the same as “filter cap input port.”
For the purpose of examination, claim 13 is interpreted as:
“13. A filter comprising:
a filter body comprising an output port for providing output fluid;
a filter cap, the filter cap comprising a filter cap inlet port for receiving inlet fluid and being configured to attach to the filter body, a filter element enclosed by the filter body and the filter cap and disposed between the filter cap inlet port and the output port for filtering the inlet fluid to provide the output fluid; and
a splash cap, the splash cap including a body portion defining a receptacle for receiving the filter cap inlet port, the splash cap further comprising at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap, the splash cap being configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port.”

Claims 14–20 are rejected under rejected under 35 U.S.C. 112(b) as being indefinite because these claims depend from claim 13. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4–6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lay et al., US 2015/0260134 (“Lay”). Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lay. Claims 2–3 and 13–20 are rejected under 35 U.S.C. 103 as obvious over Lay in view of South et al., US 2009/0014381 (“South”). 
 Claim 1 is directed to a filter. The filter comprises a filter body and a filter cap. The filter cap attaches to the filter body. At least one of the filter body or the filter cap comprises a spindle fixedly attached. The spindle has a filter element surrounds at least a portion. The filter 
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body 46 and the filter cap 82 are fixedly attached to a filter carrier 24 (i.e., the “spindle”). The spindle 24 has a filter element 38 surrounding a portion. Id. at Fig. 2, [0024]. The filter body 46 and the filter cap 82 enclose the spindle 24 and the filter element 38. Id. at Fig. 2, [0023]. The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter body comprises an outlet port 78 for providing outlet fluid. Id. at Fig. 7, [0025]. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale

Claim 2 is directed to a filter of claim 1. The filter further comprises a splash cap. The splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the filter cap inlet port at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port.  Claim 3 is 
Lay does not disclose a splash cap. Lay further does not disclose that the receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
In the analogous art of filter systems, South discloses a filter head 750 (i.e., the “splash cap). South Fig. 18, [0106]. The splash cap 750 includes a body portion defining a receptacle (i.e., the internal space of filter head 750 is a “receptacle”) for receiving the filter cap inlet port 724. Id. at Fig. 19, [0104]. The splash cap 750 further comprises one splash cap inlet port 752 for receiving the filter cap inlet port 724 at a first end of the splash cap 750. Id. at Fig. 19, [0106]. The splash cap 750 is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port 724. Id. at Fig. 19, [0106]. Additionally, South discloses that the internal space of filter head 750 (i.e., the “receptacle”) is configured to removably interlock with a locking feature (i.e., the external attachment feature 714) on the flow attachment member 720. Id. at Fig. 19, [0102].  South further discloses that the filter head 750 and flow attachment member 720 provide a unique interface between the filtering element and a filter head, which substantially prevent or at least confine leakage to a localized area and away from proximity of edges of the housing. Id. at Fig. 19, [0005].  It would have been obvious to add the filter head 750 and the flow attachment member 720 of South to the filter 20 of Lay for the benefits described above. With this modification, South’s flow attachment member 720 would form integrally with Lay’s filter inlet port 104 the same way as South’s filter cap inlet port 724 form integrally with South’s flow attachment member 720. And the receptacle of South would be removably interlock with a locking feature (i.e., external attachment 714) on the filter 

    PNG
    media_image2.png
    867
    1279
    media_image2.png
    Greyscale

Claim 4 is directed to a filter of claim 1. The outlet port is configured to connect to a vehicle component. Claim 5 is directed to a filter of claim 4, wherein the vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
Lay discloses that the outlet port 78 is arranged to connect with any number of vehicle component, such as a fresh air line or a canister vent solenoid (CVS). Lay Fig. 7, [0025]. 
Claim 6 is directed to a filter of claim 1. The filter cap inlet port is configured to connect to a vehicle component.
Lay discloses that the inlet port 104 is arranged to connect with any number of vehicle component. Lay Fig. 9, [0028]. 
Claim 7 is directed to a filter of claim 6. The vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
While Lay does not explicitly disclose that the inlet port 104 of filter 20 is connected to a fresh air line or a canister vent solenoid (CVS) of a vehicle, Lay discloses that the entire filter 20 is attached onto the fresh air line. Lay [0029]. It would therefore have been obvious that the inlet port 104 of filter 20 is attached onto the fresh air line. 
Claim 8 is directed to a filter of claim 1. The filter cap, the spindle, and the filter body direct flow of the inlet fluid. Contaminants in the inlet fluid adhere to the filter element. Contaminants drop into at least one contaminant collection chamber in the filter body.
Lay discloses that the filter cap 82, the spindle 24 and the filter body 46 direct flow of the inlet fluid via flow path 110. Lay Fig. 9A, [0029]. Contaminants in the inlet fluid adheres to the filter assembly 22 (or filter element 38). Id. at Fig. 9A, [0029]. Contaminants drop into at least one contaminant collection chamber 76 in the filter body 46. Id. at Fig. 9A, [0029].
Claim 13 is directed to a filter. The filter comprises a filter body and a filter cap. The filter body comprises an output port for providing output fluid. The filter cap comprises a filter cap inlet port for receiving inlet fluid. The filter cap is configured to attach to the filter body. A filter element is enclosed by the filter body and the filter cap and disposed between the filter cap inlet port and the output port for filtering the inlet fluid to provide the output fluid.  A splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    867
    1279
    media_image2.png
    Greyscale


Claim 15 
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body comprises an output port 78 for providing outlet fluid. Id. at Fig. 7, [0025].  The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter cap 82 is configured to attach to the filter body 46. Id. at Fig. 1, [0022]. A filter element 38 is enclosed by the filter body 46 and filter cap 82 and disposed between the filter cap inlet port 104 and output port 78 for filtering the inlet fluid to provide the output fluid. Id. at Fig. 2, [0023]. 
Lay does not disclose a splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port. Lay further does not disclose that the receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
In the analogous art of filter systems, South discloses a filter head 750 (i.e., the “splash cap). South Fig. 18, [0106]. The splash cap 750 includes a body portion defining a receptacle (i.e., the internal space of filter head 750 is a “receptacle”) for receiving the filter cap inlet port 724. Id. at Fig. 19, [0104]. The splash cap 750 further comprises one splash cap inlet port 752 for receiving the filter cap inlet port 724 at a first end of the splash cap 750. Id. at Fig. 19, [0106]. The splash cap 750 is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port 724. Id. at Fig. 19, [0106]. Additionally, South discloses that the internal space of filter head 750 (i.e., the “receptacle”) is configured to removably interlock with a locking feature (i.e., the external attachment feature 714) on the flow attachment member 720. Id. at Fig. 19, [0102].  South further discloses that the filter head 750 Id. at Fig. 19, [0005].  It would have been obvious to add the filter head 750 and the flow attachment member 720 of South to the filter 20 of Lay for the benefits described above. With this modification, South’s flow attachment member 720 would form integrally with Lay’s filter inlet port 104 the same way as South’s filter cap inlet port 724 form integrally with South’s flow attachment member 720. And the receptacle of South would be removably interlock with a locking feature (i.e., external attachment 714) on the filter cap inlet port 104 of Lay as the inlet port 104 of Lay becomes part of South’s flow attachment member 720. 
 Claim 14 is directed to a filter of claim 13. The filter element is disposed on a spindle fixedly attached to one of the filter body or the filter cap.
Lay discloses that the filter element 38 is disposed on a filter carrier 24 (i.e., a “spindle”) fixedly attached to the filter cap 82. Lay Fig. 2, [0023]. 
Claim 16 is directed to a filter of claim 13. The output port is configured to connect to a vehicle component. Claim 17 is directed to a filter of claim 16. The vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
Lay discloses that the outlet port 78 is arranged to connect with any number of vehicle components, such as a fresh air line or a canister vent solenoid (CVS). Lay Fig. 7, [0025]. 
Claim 18 is directed to a filter of claim 13. The filter cap inlet port is configured to connect to a vehicle component. Claim 19 
Lay discloses that the inlet port 104 is arranged to connect with any number of vehicle component. Lay Fig. 9, [0028]. 
While Lay does not explicitly disclose that the inlet port 104 of filter 20 is connected to a fresh air line or a canister vent solenoid (CVS) of a vehicle, Lay discloses that the entire filter 20 is attached onto the fresh air line. Lay [0029]. It would therefore have been obvious that the inlet port 104 of filter 20 is attached onto the fresh air line. 
Claim 20 is directed to a filter of claim 13. The filter cap, the spindle, and the filter body direct flow of the inlet fluid. Contaminants in the inlet fluid adhere to the filter element. Contaminants drop into at least one contaminant collection chamber in the filter body.
Lay discloses that the filter cap 82, the spindle 24 and the filter body 46 direct flow of the inlet fluid via flow path 110. Lay Fig. 9A, [0029]. Contaminants in the inlet fluid adheres to the filter assembly 22 (or filter element 38). Id. at Fig. 9A, [0029]. Contaminants drop into at least one contaminant collection chamber 76 in the filter body 46. Id. at Fig. 9A, [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776